 Case: 1:09-cr-00206 Document #: 176 Filed: 05/20/20 Page 1 of 1 PageID #:1122

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                     Case No.: 1:09−cr−00206
                                                       Honorable Harry D. Leinenweber
Mario J. Rainone
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, May 20, 2020:


        MINUTE entry before the Honorable Harry D. Leinenweber: The Government
shall respond to Defendant Rainone's Motion for Compassionate Release [173] by 6/3/20;
Defendant's reply, if any, is due 6/10/20. The Court will rule by mail. Mailed notice(maf)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
